


Exhibit 10.13c

 

WAIVER AND CONSENT AGREEMENT

 

This WAIVER AND CONSENT AGREEMENT (this “Waiver”), dated as of March 31, 2009,
is entered into by and among (i) ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at 200 Wheeler Road, Burlington, Massachusetts 01803 (“Aspen”),
(ii) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation with an
address at 500 West Monroe Street, Chicago, IL 60661 (“GE Capital”), and
(iii) each of the undersigned affiliates of GE Capital that are party to the
Agreement (as defined below) pursuant to Riders thereto (each an “Affiliate” and
collectively the “Affiliates”).

 

WHEREAS, Aspen and GE Capital entered into that certain Direct Vendor Program
Agreement dated as of November 18, 1999 (as amended, supplemented, modified or
revised from time to time, the “Agreement”), pursuant to which, upon certain
terms and conditions, GE Capital has agreed to provide a customer financing
capability to support the licensing of certain software products manufactured or
distributed by Aspen;

 

WHEREAS, on February 10, 2009, Aspen filed a Form 12b-25 with the Securities and
Exchange Commission (the “12b-25”) describing certain events (the “Events”) that
delayed the filing, until April 11, 2008, of both Aspen’s Form 10-K for the
fiscal year ended June 30, 2007 and Aspen’s quarterly report on Form 10-Q for
the quarterly period ended September 30, 2007. In addition, after the Events
occurred, the audit committee of the board of directors and Aspen’s management
determined to engage in a detailed review of other accounts in Aspen’s financial
statements. Such detailed review has delayed Aspen’s completion of financial
statements for the quarters ended December 31, 2007, March 31, 2008,
September 30, 2008 and December 31, 2008, as well as Aspen’s financial
statements for the fiscal year ended June 30, 2008. As per the 12b-25, the
completion of Aspen’s reports has also been delayed as a result of its
transition to a new independent registered public accounting firm, effective as
of the fiscal year ended June 30, 2008. The new independent registered public
accounting firm was appointed by Aspen’s audit committee on March 12, 2008, as
described in a current report on Form 8-K that Aspen filed with the SEC on
March 13, 2008;

 

WHEREAS, the Events have caused Aspen to delay in the preparation, filing and
delivery of subsequent financial statements, including financial statements for
the fiscal quarter ending December 31, 2008, and will likely result in a delay
in the preparation, filing and delivery of financial statements for the fiscal
quarter ended March 31, 2009. (The financial statements for the fiscal year
ended June 30th, 2008, as well as for the fiscal quarters ended September 30,
2008, December 31, 2008 and March 31, 2009 shall collectively be referred to as
the “Delayed Financial Statements”);

 

WHEREAS, Aspen has requested that GE Capital and each of the Affiliates
temporarily waive any Defaults or Events of Cancellation that have arisen or
would arise solely and directly out of the late filing and delivery of the
Delayed Financial Statements; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, GE Capital and each of the Affiliates have agreed, on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS.  CAPITALIZED TERMS WHICH
ARE USED HEREIN WITHOUT DEFINITION AND WHICH ARE DEFINED IN THE AGREEMENT SHALL
HAVE THE SAME MEANINGS HEREIN AS IN THE AGREEMENT.


 


2.                                       WAIVER AND CONSENT.  WITH RESPECT TO
THE AGREEMENT ONLY AND NOT WITH RESPECT TO INDIVIDUAL TRANSACTIONS THERE UNDER,
GE CAPITAL AND EACH OF THE AFFILIATES HEREBY TEMPORARILY WAIVE, UNTIL JULY 31,
2009, ANY DEFAULT OR EVENT OF CANCELLATION THAT HAS ARISEN OR WOULD ARISE SOLELY
AND DIRECTLY OUT OF THE LATE FILING AND DELIVERY OF THE DELAYED FINANCIAL
STATEMENTS, INCLUDING, BUT NOT LIMITED TO, THOSE UNDER SECTION 8(R) OF THE
AGREEMENT. ANY FURTHER EXTENSION OF SUCH TEMPORARY WAIVER SHALL BE IN WRITING,
SIGNED BY THE PARTIES.


 


3.                                       FEES.  ASPEN SHALL REIMBURSE GE CAPITAL
FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS WAIVER.


 


4.                                       REPRESENTATIONS AND WARRANTIES.  ASPEN
HEREBY REPRESENTS AND WARRANTS TO GE CAPITAL AND THE AFFILIATES AS FOLLOWS:


 


A.                                       THE EXECUTION AND DELIVERY OF THIS
WAIVER BY ASPEN AND THE PERFORMANCE BY ASPEN OF ITS OBLIGATIONS AND AGREEMENTS
UNDER THIS WAIVER AND THE AGREEMENT ARE WITHIN THE CORPORATE AUTHORITY OF ASPEN
AND WILL NOT CONTRAVENE ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION TO
WHICH ASPEN IS SUBJECT.


 


B.                                      NO APPROVAL OR CONSENT OF, OR FILING
WITH, ANY GOVERNMENTAL AGENCY OR AUTHORITY IS REQUIRED TO MAKE VALID AND LEGALLY
BINDING THE EXECUTION, DELIVERY OR PERFORMANCE BY ASPEN OF THIS WAIVER OR THE
AGREEMENT.


 


5.                                       MISCELLANEOUS PROVISIONS.


 


A.                                       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
BY THIS WAIVER, ALL OF THE TERMS, CONDITIONS AND PROVISIONS OF THE AGREEMENT
SHALL REMAIN THE SAME.  IT IS DECLARED AND AGREED BY EACH OF THE PARTIES HERETO
THAT THE AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT, AND THAT THIS WAIVER
AND THE AGREEMENT SHALL BE READ AND CONSTRUED AS ONE INSTRUMENT.


 


B.                                      THIS WAIVER IS INTENDED TO TAKE EFFECT
AS AN AGREEMENT UNDER SEAL AND SHALL BE CONSTRUED ACCORDING TO AND GOVERNED BY
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 


2

--------------------------------------------------------------------------------



 


C.                                       THIS WAIVER MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT
ONE INSTRUMENT.  IN MAKING PROOF OF THIS WAIVER IT SHALL NOT BE NECESSARY TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART SIGNED BY EACH PARTY HERETO BY
AND AGAINST WHICH ENFORCEMENT HEREOF IS SOUGHT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first written above.

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Roger Kuebel

 

 

 

Name:

Roger Kuebel

 

 

 

Title:

Treasurer

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Dorman

 

 

 

Name:

Steven C. Dorman

 

 

 

Title:

Senior Risk Officer

 

 

 

 

 

GE VFS CANADA LIMITED PARTNERSHIP

 

 

By: GENERAL ELECTRIC CAPITAL CANADA INC.

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Patrick Pearson

 

 

 

Name:

Patrick Pearson

 

 

 

Title:

Vice President

 

 

Party to Rider No. 1 (Canada)

 

 

 

 

 

GE CAPITAL LEASING CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Party to Rider No. 3 (Japan)

 

 

 

3

--------------------------------------------------------------------------------


 

GE EUROPEAN EQUIPMENT FINANCE (RECEIVABLES) LIMITED

 

 

 

By:

/s/ Alicia Essex

 

 

 

Name:

Alicia Essex

 

 

 

Title:

Company Secretary

 

 

Party to Rider No. 10 (Europe)

 

 

 

 

 

 

 

 

GE COMMERCIAL FINANCE RECEIVABLES LIMITED

 

 

 

 

 

By:

/s/ Alicia Essex

 

 

 

Name:

Alicia Essex

 

 

 

Title:

Company Secretary

 

 

Party to Rider No. 14 (Europe)

 

 

 

4

--------------------------------------------------------------------------------
